Citation Nr: 1241476	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1958 to January 1963, from April 1963 to April 1969, and from March 1986 to May 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case has subsequently been transferred to the St. Petersburg, Florida RO.

Previously, in an August 2003 rating decision, the Providence RO granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective March 18, 2002.  In the currently-appealed rating action (dated in August 2008), the Providence RO recharacterized the issue as diabetes mellitus, type II, with neuropathy, and continued the 20 percent evaluation.  In a January 2010 rating action, the Providence RO granted service connection for peripheral neuropathy of the upper extremities (and assigned a 10 percent rating for each arm); assigned separate 10 percent ratings for peripheral neuropathy of each lower extremity; and redefined the Veteran's diabetes disability as diabetes mellitus, type II (20%).  The Veteran did not file a Notice of Disagreement (NOD) with respect to any of the peripheral neuropathy ratings.  As such, those issues are not in appellate status.  Also, in a December 2011 rating decision, the St. Petersburg RO granted service connection for erectile dysfunction; recharacterized the disorder as diabetes mellitus, type II, with erectile dysfunction; and continued the 20 percent rating.  

In a March 2001 administrative decision, the RO denied the Veteran's request for waiver of an overpayment.  The Veteran filed a timely NOD.  In a June 2001 administrative decision, the RO granted a partial waiver of the overpayment.  A March 2003 Report of Contact establishes that the Veteran is satisfied with the June 2001 decision.  Therefore, this issue is no longer in appellate status.

The issue of entitlement to an increased evaluation for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On an August 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  Later that month, his representative indicated that he wanted a videoconference hearing before a VLJ or an in-person hearing before a VLJ at the RO, "whichever is available first."  The Veteran appears to have been scheduled for an in-person hearing before a VLJ at the RO in June 2012.  However, the letter notifying the Veteran of the scheduling of this hearing is not included in either the physical claims folder or his Virtual VA claims file.  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

The Board finds that the presumption has been rebutted here. The Board's concern is that the Veteran may not have received notification of the June 2012 hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Thus, based on the procedural aspects discussed herein, the Board concludes that an attempt should be made to reschedule the Veteran's previously requested hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2012).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO-or a videoconference hearing before a VLJ-whichever may be accomplished sooner.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

